Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-2, 4-5, 7-9, 12, and 25 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Sand (US Patent Application Publication Number 2016/0151982 A1) teaches a method of additive manufacturing a porous inorganic part comprising:
(i) providing a mixture comprised of an organic reactive material and phase change material (claim 1, para [0083]). Sand teaches to use an organic reactive material by teaching to select thixotropic thermoset material (para [0016]), and a phase change material by teaching to use of additive to regulate the cure and flow properties (equivalent to changing phase). Sand also teaches to use sodium hydroxide, potassium hydroxide or salts of ethylene-diamine-sulfonic acid (para. [0083]).
 (ii) dispensing said mixture through a nozzle to form an extrudate deposited on a base (claim 1),

(iv) repeating steps (ii) and (iii) to form a successive layer of the mixture adhered on the initial layer to form an additive manufactured part (para. [0014]), and
(v) allowing the organic reactive material to react forming a thermoset material having therein the phase change material to form the additive manufactured article (claim 1, para. [0083]).

Additionally, Xu (US Patent Application Publication Number 2014/0072712 A1) teaches the use of wax component (equivalent to phase changing material) (para. [0006]) such as hydrogenated wax, paraffin wax, microcrystalline wax, fatty ester wax or a mixture thereof (para. [0032]) in a three dimensional printing system in a urethane based polymer (para. [0023]) system. Xu also teaches to heating the 3D article to a temperature greater than the melting point of the non-reactive wax component.

However, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of additive manufacturing that further comprising steps of – 

“(vi) heating the additive manufactured article to a temperature above where the phase change material undergoes the phase change,

(vii) cooling below the temperature where the phase change material undergoes a phase change thereby causing the additive manufactured article to retain the changed shape.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742